Citation Nr: 0206571	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-15 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (or PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
an original grant of service connection for lumbosacral 
strain with degenerative arthritis.

3.  Entitlement to a compensable evaluation for an original 
grant of service-connection for scars of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and November 1999 rating 
decisions by the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In February 2002, the veteran submitted a statement 
requesting an earlier effective date for a 10 percent rating 
for post-operative excision, two sebaceous cysts of the 
scalp.  The matter is referred to the RO for further action.  

In March 2002, the veteran appeared at a personal hearing 
before the undersigned Board Member.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy in 
service; and there is no current diagnosis of PTSD reflected 
in the record.  

2.  The veteran's back disability was no more than slightly 
disabling from June 1976, the effective date assigned by the 
original grant of service connection in April 1999, through 
May 21, 2001.  

3.  Since May 22, 2001, the veteran's back disability is 
moderately disabling.  

4.  The veteran's service-connected scars of the left eye are 
manifested by slight disfigurement, and are well healed scars 
and not productive of any visual impairment or other 
functional disability.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for the original grant of service connection for 
lumbosacral strain with degenerative arthritis prior to May 
22, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5010, 5292, 5295 (2001).

3.  The criteria for an increased disability rating of 20 
percent for lumbosacral strain with degenerative arthritis, 
from May 22, 2001, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5010, 5292, 5295 (2001).  

4.  The criteria for an initial compensable evaluation for 
service-connected scars of the left eye are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000). 

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
development letter sent to the veteran in May 2001, and the 
Supplemental Statements of the Case issued to the veteran in 
July 2001 and October 2001, specifically satisfy the 
requirement at 38 U.S.C.A. § 5103 (West Supp. 2001) and 66 
Fed. Reg. 45630 (August 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159(b)) that VA notify the veteran of the evidence 
necessary to substantiate his claims and along with the 
Statement of the Case sent in February 2001 and the 
Supplemental Statement of the Case sent in November 1999 
specifically advised him of the evidence that had been 
obtained and considered.  Additionally, the Board finds that 
the duties to assist provided under 38 U.S.C.A. § 5103A (West 
Supp. 2001) have also been fulfilled and that all evidence 
and records identified by the veteran as plausibly relevant 
to his pending claims have been collected for review.  
Service medical and personnel records and VA outpatient 
treatment records have been obtained, and appropriate 
examinations have been accomplished in January 1999, August 
1999, May 2001 and August 2001.  The veteran testified at two 
hearings but indicated no other source of relevant 
information.

No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp 2001); 66 Fed. 
Reg. 45631 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159).


II.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in  
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f), 4.125(a) (2001); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States  
Court of Appeals for Veterans Claims (Court) noted that in 
amending 38 C.F.R. §§ 4.125 and 4.126 to adopt DSM-IV, the 
criteria had changed from an objective ("would evoke ... in  
almost anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
Court noted that the criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror; a more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  Thus, 
the Court held that the sufficiency of a stressor was a 
clinical determination for the examining mental health 
professional.  Id. at 153.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
All information and lay and medical evidence of record in a 
case shall be considered.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give  the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the veteran's service medical records reveal 
that he was evaluated as normal for psychiatric purposes upon 
service entrance in June 1966.  Medical treatment during 
service was not referable to psychiatric care.  At a 
discharge examination in April 1976, the veteran reported 
that he had or had had excessive worry and nervous trouble, 
referring to feeling overactive.  The examiner noted that the 
veteran's symptoms were manifested by nail biting, etc., and 
were not incapacitating.  Reserve duty service medial 
records, including periodic examinations in May 1987, 
November 1990 and September 1995, are silent for any 
indication of a psychiatric disorder.  

Reports of Separation from Active Duty, DD 214's, show that 
the veteran's occupational specialty was that of Personal 
Affairs Specialist while on active duty in the Air Force.  
The DD 214 for the period from June 1966 to December 1968 
shows that he had no foreign service.  The DD 214 for the 
period from December 1968 to December 1972 reflects that he 
had no Vietnam service.  The DD 214 for the period from 
December 1972 to June 1976 indicates that he was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  
However, in an August 1999 statement detailing his service 
experiences, the veteran stated that he had not served in 
Vietnam.  

The veteran's service personnel records show that he was 
responsible for casualty reporting and assistance, and that 
he provided counseling on benefits as required.  He assisted 
in the administration of the Air Force Aid Society, and 
performed records review.  He had foreign service in Spain 
and England.  Service in Vietnam is not indicated in the 
performance reports from 1966 to 1975.

In June 1999, the veteran submitted a claim for entitlement 
to service connection for PTSD.  The veteran indicated that 
he worked with the casualty services while in the military, 
and that, as a part of his duties, he had to notify the next 
of kin of the deaths of service members killed in action as 
well as from other reasons.  The veteran indicated that he 
was seeking treatment at VA for PTSD.  However, VA treatment 
records from January to July 1999 and from September 2000 to 
May 2001 show that the veteran was treated for several 
disorders not referable to mental health treatment.  A 
history of depression and suicidal thoughts was noted in June 
1999.

In August 1999, the veteran underwent an in depth VA 
examination for post-traumatic stress disorder.  The examiner 
noted that the claims folder was reviewed after he examined 
the veteran in conjunction with this claim.  The examination 
lasted for 3 hours, and was composed of a clinical 
interview/neurobehavioral status examination and history 
taking.  Another approximate 2 hours were involved in 
administration of the Minnesota Multiphasic Personality 
Inventory-2 (MMPI2), the Millon Clinical Multiaxial 
Inventory-II (MCMI2), and the Traumatic Stress Inventory 
(TSI).  

The veteran reported that he had been married twice, with his 
last marriage still continuing after 10 years.  He indicated 
that he was close to his two children from his first 
marriage.  He described his current marital relationship as 
"great."  Both of his parents were deceased.  As for mental 
treatment, the veteran claimed that he had attempted suicide 
by carbon monoxide poisoning and possibly medication overdose 
in 1986 while in the midst of an ensuing divorce.  He said 
that he was in therapy for 6 months thereafter and his 
psychiatrist placed him on Xanax.  Regarding the frequency, 
severity and duration of problems, the veteran indicated 
having several physical problems, and, indicated that he did 
not have any psychological problems other than being nervous 
and biting his nails.  He later indicated that he was 
paranoid, and that he had had short term memory impairment 
for the past 10 to 15 years.  The examiner noted that the 
veteran worked as a veteran's employment representative, and 
had done so for the past 21 years.  

Subjectively, the veteran endorsed perceptual disturbances of 
anesthesia, paresthesia, déjà vu, depersonalization, 
derealization, distortion, olfactory illusions from visiting 
a morgue in the military, tactile illusions and bad 
dreams/nightmares once a year, including ones about his 
brother.  The examiner stated that the veteran claimed to 
experience "virtually every emotion which was queried," 
including ambivalence, panic, depression, loneliness, 
disappointment, frustrations, anger, fear, helplessness, 
guilt over his divorce, bitterness and "paradoxically, 
indifference."  He also claimed feelings of contentment 
happiness, and friendliness.  Objective findings revealed 
that the veteran seemed mildly anxious.  Tasks of 
attention/concentration seemed to be mildly impaired.  He was 
oriented to time, place, person and situation.  Verbal memory 
functions for delayed recall seemed to be moderately 
impaired.  His functioned in an average-to-above-average 
range intellectually.  Higher level cognitive skills were 
generally intact.  Judgment and insight appeared fair.  

Regarding stressor information, the veteran cited having a 
fight with another recruit during basic training.  He noted 
that he had a "good time" while in the casualty services, 
and that he got along with everyone.  He volunteered for duty 
in Vietnam, and indicated that his superior kept him off the 
list of those chosen for Vietnam.  He was in a car accident 
while in service, wherein he lost consciousness.  The veteran 
described his work with casualty services wherein he was 
responsible for notifying the next of kin of death, POW 
internment, missing in action and the like.  He said it was 
stressful detailing the story of, for example, an airman's 
accidental death in a cockpit he was servicing, to the 
airman's family.  He recalled an alcoholic boss who died of a 
heart attack, and indicated that he had felt close to this 
person and was in his honor guard.  The veteran related that 
he had a good time when transferred to an Air Force base in 
California, but that he had the worst assignment when he was 
transferred to a base near Madrid, Spain.  He had no problems 
with his coworkers, but he complained that his supervisor was 
critical.  The veteran stated that he had to seek 
psychological counseling because of his supervisor, and was 
told that there was nothing wrong with him.  The veteran 
recalled three other incidents:  the death of a general's 
pilot in a plane crash, seeing a charred body of a jet pilot 
covered with lime in a morgue, and being sick from carbon 
monoxide from a heater after playing cards late into the 
morning.  He recalled a later transfer to England as being 
great.  He left the military after being transferred to the 
Washington, D.C. area, because the cost of living was too 
expensive.  

The examiner stated that it was his "professional opinion" 
that:

None of the experiences (the veteran) recited 
constitute an extreme stressor/traumatic event.  
In fact, he commented at one point that since 
he worked with veterans and had encountered a 
veteran with a '30 percent service connection 
for a broken foot' he said he would apply to 
see if there was anything he could receive.  

Regarding DSM-IV diagnostic criteria, the examiner stated 
that the evidence did not appear to support a traumatic 
event/extreme stressor; that the traumatic event did not seem 
to be persistently re-experienced; that persistent avoidance 
of stimuli associated with the trauma and the numbing of 
general responsiveness was not apparent; that persistent 
symptoms of increased arousal were not apparent; and that 
duration of more than 1 month was not apparent.  The examiner 
stated that the claimed disturbance did not appear to cause 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  

Regarding diagnostic tests and studies, the examiner stated 
that, for the MMPI2, the veteran's responses suggested that 
he answered in a manner of initial forthrightness, and then 
on the latter part of the protocol, he over-reported symptoms 
to a significant extent.  Other elements of the test protocol 
suggested significant, and at best marginal, over-reporting.  
For the MCMI2, the pattern of the veteran's responses 
suggested that he answered in a manner of over-reporting to 
such an extent that the clinical profile could not be 
reliably interpreted.  For the TSI, the pattern of scores, 
which hinted at the possibility of endorsing improbable 
symptoms and an ostensible post-traumatic syndrome, was 
considered questionable by the examiner.  The examiner stated 
that:

Based on the results of the entire examination, 
it is the examiner's professional opinion that 
(the veteran) did not manifest sufficient 
symptoms to support post-traumatic stress 
disorder.  The psychological testing, which 
ostensibly suggested that a post-traumatic 
disorder should be considered questionable in 
light of the marginal endorsement of improbable 
symptoms as well as other test response styles 
which were identified, i.e. overreporting.  

Furthermore, the history would also ostensibly 
suggest the lack of an apparent extreme 
stressor/traumatic event.  The history also 
seemed essentially devoid of any mental illness 
or treatment pertinent to post-traumatic stress 
issues.  Rather it seemed linked to his 1986 
divorce.  The clinical interview seemed to 
suggest mild dysthymia at best, and no symptoms 
suggestive of post-traumatic stress disorder.  
The neurobehavioral status examination showed 
ostensible inefficient cognition and mildly 
impaired complex verbal recall.  A further 
consideration of the cognitive inefficiency 
might be the effect of his current 
medications....

The examiner reported a provisional diagnostic impression of:  
Axis I, mild dysthymia; otherwise possible adverse effects of 
medication, not otherwise specified; and Axis V; global 
assessment of functioning of 65.  

In May 2001, the veteran testified at a personal hearing at 
the RO.  He again described his work and training as a 
casualty assistant.  He stated that he had been slapped, 
spit-on, and propositioned by members of the grieving 
families to whom he had to report the bad news.  The veteran 
stated that he was never in combat, and that he initially 
thought that PTSD was only granted for combat reasons.  He 
testified that one of his co-workers was 30 percent disabled 
due to PTSD, and that he had gotten that rating after being 
in a building in which the floor fell.  So, upon talking to 
others, the veteran decided to apply for PTSD based on all he 
felt he had gone through in his military experience.  He 
described that he almost died of carbon monoxide poisoning 
while serving in Spain.  He mentioned that he had a motor 
vehicle accident in service, and that he did not have any 
mental trauma related thereto.  The veteran again described 
his adversarial relationship with a supervisor.  He indicated 
that he was not currently receiving any treatment for a 
mental condition.  In the past he had seen a psychiatrist for 
an attempted suicide.  The veteran stated that his treating 
physicians, for the most part, had not told him that he had 
PTSD, even though other people, including himself, felt that 
he had the disorder.  

In March 2002, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  He again 
reiterated his personnel duties in service, and emphasized 
that his position with the casualty division was a unique 
one, in that he was actually trained to notify the next of 
kin.  He also had to take gathered military intelligence 
data, such as photographs, to the next of kin for 
identification of captured soldiers.  The veteran described 
that he had current problems with his temper and 
concentration, and that he did not have problems sleeping.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently suffers from PTSD.  As a result, service connection 
for this disability must be denied.  

Initially, the Board notes that despite the enumeration of 
medals awarded in his DD 214 for the period from December 
1972 to June 1976, it does not appear from other service 
personnel reports and from the veteran's recitation of his 
service experiences that he ever served in Vietnam.  
Additionally, his service records show he did not engage in 
combat.  He also reported that he did not serve in combat, 
and his claimed stressors are not related to service in 
Vietam or to combat.  The Board finds that the veteran did 
not engage in combat, and the liberalizing evidentiary 
standards set forth in 38 U.S.C.A. § 1154(b) and the 
corresponding regulation, 38 C.F.R. § 3.304(d), are not for 
application in this case.  

The Board notes that the record does not contain a diagnosis 
of PTSD in the post-service VA outpatient treatment records.  
Moreover, the August 1999 VA examination for PTSD was 
conducted in a very thorough and extensive manner.  The 
diagnostic studies, examination, and interview of the 
veteran, all indicate that the veteran does not have PTSD.  
The examiner's opinions were based on a review of the 
applicable record as well.  In addition, the examiner 
provided a full explanation as to why the veteran's symptoms 
do not meet the criteria for PTSD under the criteria set 
forth in DSM-IV.  Given the depth of the examination report, 
and the fact that it was based on a review of the applicable 
record, the Board finds that the report is credible, and 
unchallenged in the record.  Accordingly, the Board finds 
that the evidence of record does not support a finding that 
the veteran has PTSD.  

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due 
primarily to the stressful assignment he had in service of 
notifying the next of kin of the casualty status of their 
loved one, and other stressors highlighted by the veteran in 
both his hearing testimonies and medical history.  While the 
veteran's military records clearly support his occupational 
specialty, and his unit assignments, which both correspond to 
the inservice stressors he has claimed, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis of current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  Therefore, 
the veteran's own testimony is not probative evidence that he 
has PTSD.

In the absence of proof of a present disability, there can be 
no valid claim.  As the overwhelming weight of the evidence 
shows that the veteran does not have PTSD, the Board finds 
that his claim for service connection for this disability 
must be denied.  

III.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (or Rating Schedule) which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2001).

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability.  The 
Court held that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  Id.  However, the Court determined that the 
above rule is inapplicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran has appealed the disability ratings 
initially assigned with the grant of service connection for a 
back disability in April 1999.  Because he has appealed the 
initial rating, the Board must consider the applicability of 
staged ratings covering the time period in which his claim 
and appeal have been pending.  Id.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

The Board notes that it is possible for a veteran to have 
separate and distinct manifestations from the same injury or 
disease which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The Board also notes that pyramiding, or the evaluation of 
the same disability under different diagnostic codes, is to 
be avoided when rating a veteran's service- connected 
disabilities.  38 C.F.R. § 4.14 (2001).

A.  Lumbosacral Strain with Degenerative Arthritis

The RO has assigned the veteran's service connected lumbar 
spine disability a 10 percent disability rating under the 
provisions of Diagnostic Code 5010-5292.  Diagnostic Code 
5010 provides that arthritis due to trauma that is 
substantiated by x-rays is to be rated at degenerative 
arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2001). 

Diagnostic Code 5292 contemplates limitation of motion of the 
lumbar spine.  Pursuant to Diagnostic Code 5292, a 10 percent 
disability rating is warranted when limitation of motion is 
slight; 20 percent when it is moderate and 40 percent when it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-athritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as at least minimally compensable. 

Together, 38 C.F.R. § 4.59 and Diagnostic Code 5003 deem 
painful motion from x-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417 (1995), (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991)).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 2 
Vet. App. 202, 206 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint. 

The veteran's 1976 service separation examination included a 
diagnosis of mild lumbosacral degenerative disc disease, 
minimally symptomatic.  On examinations for reserve purposes 
in May 1987, November 1990 and November 1995, physical 
examination of the spine was normal but he provided a history 
of recurrent back pain.

A January 1999 VA examination for the spine revealed that the 
veteran complained of pain of about one on a scale of one to 
ten but that two to three times per month, the pain was at 
nine or ten.  He took Advil for the flare-ups which occurred 
two to three times a month and lasted two to three days.  He 
missed work during the flare-ups.  He could stand for two 
hours without a problem and could walk more than two to three 
miles without limitation.  Physical examination revealed that 
the spine was painful on motion.  Range of motion consisted 
of forward flexion to from zero to 60 degrees without pain 
and from 60 to 95 degrees with mild tenderness.  Extension 
backward was 35 degrees with no pain.  Bilateral lateral 
flexion was 40 degrees with mild pain, and rotation was 
35 degrees with no pain.  The diagnosis was chronic 
lumbosacral strain with x-ray evidence of mild degenerative 
arthritis and partial sacralization of L5 on the left.  

In an April 1999 rating decision, service connection for 
lumbosacral strain with x-ray evidence of degenerative 
arthritis was granted, based on clear and unmistakable error, 
with an evaluation of 10 percent assigned effective June 
1976.  In June 1999, the veteran disagreed with evaluation of 
10 percent assigned for his back disability in the April 1999 
rating decision.  

VA outpatient treatment records from January to July 1999 and 
from September 2000 to May 2001 do not show treatment for 
back complaints.  

In May 2001, the veteran testified at a personal hearing at 
the RO.  He stated that he took medication for his back 
disorder.  With the medication, he had a flare-up of the back 
every once in a while, and that it lasted for a day or so.  
Prior to the medication, the flare-up would last for three to 
four days.  He also used to have four or five days a month 
where he had excruciating pain that ran down his hips and 
into his legs and knees.  The veteran testified that it was 
painful for him to bend over.  He no longer did strenuous 
activities, such as running or cutting firewood.  He had no 
problem ambulating the stairs.  The veteran described having 
pain that ran from the back part of his leg down to the knee, 
and indicated that the legs went to sleep.  He denied having 
numbness with the pain.  The veteran indicated that he had a 
desk job, but he was also required to walk around and visit 
clients.  

On May 22, 2001, the veteran underwent VA examination of the 
spine.  His medical records were reviewed by the examiner.  
The veteran reported that he had been off of work for 40 
days, within the past year, due to low back pain.  The 
veteran indicated that the low back pain did not interfere 
with sitting or standing.  He was able to walk, but, due to 
the low back pain, he was not able to run or climb stairs.  
He described episodes of severe pain occurring three to four 
times a month and lasting two to three days.  He also 
reported that, occasionally, the pain radiated to the left or 
right posterior aspect of the leg up to the lower leg, 
occurring more on the left side.  

Physical examination of the lumbar spine revealed that the 
spine was not tender.  On forward flexion, the veteran had 
developed moderate pain at 45 degrees.  At 90 degrees of 
forward flexion, he stopped movement due to severe pain.  The 
examiner noted that veteran's backward extension, left and 
right lateral flexion, and left and right rotation were 
normal in range; however he had moderate pain at the end of 
the range of motion.  The diagnosis was degenerative joint 
disease of the lumbar spine.  The examiner remarked that:

The veteran is able to function normally except 
on those days when the pain is severe, and he 
could not attribute any reason as to why he 
gets severe pain.  When he gets severe pain, as 
stated above, the veteran has not been able to 
work and has taken about 40 days off from work.  
However, the rest of the time the veteran is 
able to function and work.  

At his personal hearing before the undersigned in March 2002, 
the veteran testified that he was in almost constant pain 
with his back disability.  He again stated that he had pain 
with bending and stooping, and that he was unable to lift 
things.  The pain radiated to both legs.  He did not receive 
regular treatment for his back problems.  The veteran 
indicated that he no longer played sports.  

The Board has reviewed the evidence of record and has 
considered whether a staged rating is warranted in the 
veteran's case.  See Fenderson, supra.  It is the conclusion 
of the Board that an increased rating is warranted, from 10 
to 20 percent, based upon the findings at the May 22, 2001, 
VA examination.  However, prior to that date and from the 
initial effective date of the grant of service connection, 
June 1976, no more than a 10 percent rating was warranted.

A review of the medical records associated with the claims 
file does not show that the veteran received any type of 
physical therapy or other significant medical treatment for 
his back disorder over the years; he has not reported 
receiving treatment for this condition on either a regular or 
frequent basis other than to receive medication.  He has been 
periodically prescribed medication for pain management, and 
has testified to and described recurrent flare-ups of back 
pain since service.  Physical examinations for reserve 
purposes in 1987, 1990 and 1995 showed a normal spine 
although recurrent back pain was reported.  Certainly, for 
the period prior to January 1999, the evidence does not show 
more than slight limitation of motion of the lumbar spine and 
a rating in excess of 10 percent was not warranted under 
Diagnostic Code 5292.  The evidence also did not show muscle 
spasm or unilateral loss of lateral spine motion such as to 
warrant a 20 percent rating under Diagnostic Code 5295.

At both VA examinations of record, in January 1999 and May 
2001, respectively, the examiners noted that the veteran had 
objective pain on motion with forward flexion.  However, at 
the January 1999 VA examination the veteran had no pain in 
forward flexion from zero to 60 degrees, but did have mild 
tenderness from 60 degrees upward.  Although the veteran 
described some flare-ups of severe pain, overall, his 
disability as described and objectively found, was no more 
than mild under either Diagnostic Code 5292 or 5295.  
Therefore, a rating in excess of 10 percent was not warranted 
at that time.  The Board also notes that outpatient treatment 
records from January 1999 to May 2001 did not show any 
significant complaints of or treatment for his low back 
disorder.

At the May 22, 2001, examination, the veteran had moderate 
pain at 45 degrees.  These changes show an increase in the 
disability as of the May 2001 examination.  As noted above, 
the Board finds that the limitation of motion of the lumbar 
spine, due to traumatic arthritis was no more than slight at 
the January 1999 VA examination, and no more than mild strain 
was shown; therefore, the criteria for a rating in excess of 
10 percent were not met at that time or, again, prior 
thereto.  However, resolving all doubt in his favor, the 
veteran, since the May 22, 2001, VA examination, has 
limitation of motion, with objective pain on motion, of a 
moderate degree.  A 20 percent rating is therefore assignable 
from that time forward.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001); 38 U.S.C. § 5107 (2001).  Sections 38 C.F.R. 
§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain (including during flare-
ups, as discussed in DeLuca v. Brown, supra), have been 
considered in this increased staged rating.  The veteran's 
statements provide evidence of discomfort and limitations of 
mobility caused by his lower back, and those statements are 
supported by the May 2001 examination.  However, the 
provisions of sections 4.40 and 4.45 do not call for the 
assignment of a rating in excess of 20 percent.

As the Board noted earlier, the RO has also utilized 
Diagnostic Code 5010 in evaluating the veteran's lumbar spine 
disability to account for degenerative arthritis.  Ten 
percent is the maximum schedular evaluation assignable under 
this code and would reflect the same disability such as 
limitation of motion with pain already contemplated under 
Diagnostic Code 5292.  Accordingly, assignment of an 
additional 10 percent evaluation would constitute pyramiding 
which is strictly forbidden.

The Board has also considered Diagnostic Code 5295 for this 
period but the evidence does not show listing of the spine, 
marked limitation of forward bending, loss of lateral motion 
or otherwise findings reflective of severe lumbosacral 
strain.  Consequently, a rating in excess of 20 percent 
cannot be assigned under this code.  

Referral for consideration of an extraschedular rating for 
the veteran's back disability is not warranted because 
exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran has worked 
as a veteran's representative for over 20 years.  Referral 
for extraschedular consideration is not currently warranted.

B.  Left Eye

In August 1999, the veteran underwent VA examinations for 
scars.  Physical examination revealed that the veteran had a 
4 centimeter healed linear scar, in the left malar area.  The 
examiner noted that the veteran had no tenderness of the 
scar, and no evidence of adherence.  The texture of the scar 
was normal, and there was no ulceration or breakdown.  There 
was no elevation or depression of the scar, and no underlying 
tissue loss.  There was no edema or keloid formation.  
Corresponding photographs were placed in the record.  The 
examiner noted that there was no limitation of function by 
the scar.  Other scars, not at issue in this appeal, were 
also discussed in the examination report.  The diagnosis was 
multiple healed scars under the left eye, of both eyebrows, 
of both sides of the neck, and on the bridge of the nose.  

In a November 1999 rating decision, service connection was 
granted for laceration scars of the left eye.  The grant was 
based upon the VA examination findings in August 1999, and 
upon the showing in service medical records that the veteran 
sustained a laceration under his left eye in 1966 which 
required sutures.  He later sustained a laceration to his 
left eyebrow in a motor vehicle accident in 1968.  

At his personal hearing at the RO in May 2001, the veteran 
testified that he got the left scar over the eyebrow after an 
automobile crash during service.  The veteran complained that 
hair grew out of the scar, but stated that he had no pain in 
the scar and had had no treatment for the scar.  

At VA examination in August 2001, the examiner noted that two 
centimeters below the left eye was a 3 centimeter scar, and 
that there was a 4 centimeter scar to the left brow.  Other 
scars, including nonservice-connected mandibular area scars 
were described.  There was no drainage or discharge, and no 
approximation.  The examiner noted that there was 
disfigurement due to scars occurring in the facial area.  
There was no evidence of burns or limited dysfunction caused 
by the scars.  The diagnoses included scar left eye.  

At the March 2002 personal hearing the veteran, in referring 
to the scars under his eye and through his eyebrow, noted 
that "[n]either one of them are obviously that noticeable."  
He also stated that they were not painful and that "[s]ince 
you could hardly see them I wouldn't call them disfiguring."  

The veteran's residuals of lacerations of the left eye are 
currently evaluated as noncompensably disabling pursuant to 
Diagnostic Code 7800, reflecting slight disfiguring scars of 
the head, face or neck.  The veteran has advanced a claim for 
a compensable rating but he has not indicated any specific 
symptoms associated with the residual scar; except that there 
is hair growth.  

Under Diagnostic Code 7800, a noncompensable rating is for 
application when the scar is only slightly disfiguring.  If 
moderately disfiguring, a 10 percent rating is assigned.  
Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  Diagnostic Code 7805 instructs 
that scars may be evaluated on the basis of any related 
limitation of function of the body parts which they affect.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2001).

The Board has reviewed the evidence of record, and concludes 
that the veteran has no more than slightly disfiguring 
laceration scars of the left eye, for which the disorder is 
properly rated as noncompensable.  There is no evidence of 
scar tenderness, pain or ulceration or functional eye 
impairment attributable to the scars.  Even the veteran 
acknowledged that they were hardly visible at his hearing.  
Accordingly, in view of the above and the lack of any 
evidence to establish the presence of any significant 
disfigurement or functional impairment attributable to 
lacerations around the left eye, entitlement to a compensable 
evaluation has not been shown.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

An evaluation in excess of 10 percent for an original grant 
of service connection for lumbosacral strain with 
degenerative arthritis from June 1976 through May 21, 2001, 
is denied.

From May 22, 2001, an increased evaluation of 20 percent for 
lumbosacral strain with degenerative arthritis is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  

An initial compensable evaluation for service-connected scars 
of the left eye is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

